
	
		II
		110th CONGRESS
		1st Session
		S. 503
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mrs. Dole (for herself,
			 Mr. Nelson of Florida,
			 Mr. Burr, Mr.
			 Graham, Mr. Chambliss,
			 Mr. Isakson, Mr. Lott, Mr.
			 Cochran, and Mr. Martinez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish the SouthEast Crescent
		  Authority, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SouthEast Crescent Authority Act of
			 2007.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)AuthorityThe term Authority means the
			 SouthEast Crescent Authority established by section 3.
			(2)Federal grant programThe term Federal grant program
			 means a Federal grant program to provide assistance in carrying out economic
			 and community development activities.
			(3)Non-profit entityThe term non-profit entity
			 means any entity with tax-exempt or non-profit status, as defined by the
			 Internal Revenue Service, that has been formed for the purpose of economic
			 development or has a proven record of economic development experience.
			(4)RegionThe term region means the area
			 covered by the Authority (as described in section 16).
			3.SouthEast Crescent Authority
			(a)Establishment
				(1)In generalThere is established the SouthEast Crescent
			 Authority.
				(2)CompositionThe Authority shall be composed of—
					(A)a Federal member, to be appointed by the
			 President, with the advice and consent of the Senate; and
					(B)the Governor of each State in the region
			 that elects to participate in the Authority.
					(3)CochairpersonsThe Authority shall be headed by—
					(A)the Federal member, who shall serve—
						(i)as the Federal cochairperson; and
						(ii)as a liaison between the Federal Government
			 and the Authority; and
						(B)a State cochairperson, who—
						(i)shall be a Governor of a participating
			 State in the region; and
						(ii)shall be elected by the State members for a
			 term of not less than 1 year.
						(b)Alternate members
				(1)State alternates
					(A)AppointmentThe State member of a participating State
			 may have a single alternate, who shall be appointed by the Governor of the
			 State from among the Governor’s cabinet or personal staff.
					(B)VotingAn alternate shall vote in the event of the
			 absence, death, disability, removal, or resignation of the member for whom the
			 individual is an alternate.
					(2)Alternate Federal
			 cochairpersonThe President
			 shall appoint an alternate Federal cochairperson.
				(3)Quorum
					(A)In generalSubject to the requirements of this
			 paragraph, the Authority shall determine what constitutes a quorum of the
			 Authority.
					(B)Federal cochairpersonThe Federal cochairperson or the Federal
			 cochairperson’s designee must be present for the establishment of a quorum of
			 the Authority.
					(C)State alternatesA State alternate shall not be counted
			 toward the establishment of a quorum of the Authority.
					(4)Delegation of powerNo power or responsibility of the Authority
			 specified in paragraphs (3) and (4) of subsection (c), and no voting right of
			 any Authority member, shall be delegated to any person—
					(A)who is not a Authority member; or
					(B)who is not entitled to vote in Authority
			 meetings.
					(c)Decisions
				(1)Requirements for approvalExcept as provided in subsection (g),
			 decisions by the Authority shall require the affirmative vote of the Federal
			 cochairperson and of a majority of the State members, exclusive of members
			 representing States delinquent under subsection (g)(2)(C).
				(2)ConsultationIn matters coming before the Authority, the
			 Federal cochairperson, to the extent practicable, shall consult with the
			 Federal departments and agencies having an interest in the subject
			 matter.
				(3)Decisions requiring quorum of State
			 membersThe following
			 decisions may not be made without a quorum of State members:
					(A)A decision involving Authority
			 policy.
					(B)Approval of State, regional, or subregional
			 development plans or strategy statements.
					(C)Modification or revision of the Authority’s
			 code.
					(D)Allocation of amounts among the
			 States.
					(E)Designation of a distressed county.
					(4)Project and grant proposalsThe approval of project and grant proposals
			 is a responsibility of the Authority and shall be carried out in accordance
			 with section 10.
				(d)DutiesThe Authority shall—
				(1)develop, on a continuing basis,
			 comprehensive and coordinated plans and programs to establish priorities and
			 approve grants for the economic development of the region, giving due
			 consideration to other Federal, State, and local planning and development
			 activities in the region;
				(2)not later than 365 days after the date of
			 enactment of this Act, establish priorities in a development plan for the
			 region (including 5-year regional outcome targets);
				(3)assess the needs and capital assets of the
			 region based on available research, demonstration projects, assessments, and
			 evaluations of the region prepared by Federal, State, or local agencies, local
			 development districts, and any other relevant source;
				(4)(A)enhance the capacity of, and provide
			 support for, local development districts in the region; or
					(B)if no local development district exists in
			 an area in a participating State in the region, foster the creation of a local
			 development district; and
					(5)encourage private investment in industrial,
			 commercial, and other economic development projects in the region.
				(e)AdministrationIn carrying out subsection (d), the
			 Authority may—
				(1)hold such hearings, sit and act at such
			 times and places, take such testimony, receive such evidence, and print or
			 otherwise reproduce and distribute a description of the proceedings and reports
			 on actions by the Authority as the Authority considers appropriate;
				(2)authorize, through the Federal or State
			 cochairperson or any other member of the Authority designated by the Authority,
			 the administration of oaths if the Authority determines that testimony should
			 be taken or evidence received under oath;
				(3)request from any Federal, State, or local
			 department or agency such information as may be available to or procurable by
			 the department or agency that may be of use to the Authority in carrying out
			 duties of the Authority;
				(4)adopt, amend, and repeal bylaws and rules
			 governing the conduct of Authority business and the performance of Authority
			 duties;
				(5)request the head of any Federal department
			 or agency to detail to the Authority such personnel as the Authority requires
			 to carry out duties of the Authority, each such detail to be without loss of
			 seniority, pay, or other employee status;
				(6)request the head of any State department or
			 agency or local government to detail to the Authority such personnel as the
			 Authority requires to carry out duties of the Authority, each such detail to be
			 without loss of seniority, pay, or other employee status;
				(7)provide for coverage of Authority employees
			 in a suitable retirement and employee benefit system by—
					(A)making arrangements or entering into
			 contracts with any participating State government; or
					(B)otherwise providing retirement and other
			 employee benefit coverage;
					(8)accept, use, and dispose of gifts or
			 donations of services or real, personal, tangible, or intangible
			 property;
				(9)enter into and perform such contracts or
			 other transactions as are necessary to carry out Authority duties;
				(10)establish and maintain a central office
			 located within the Southeast Crescent Authority region and field offices at
			 such locations as the Authority may select; and
				(11)provide for an appropriate level of
			 representation in Washington, D.C.
				(f)Federal agency cooperationA Federal agency shall—
				(1)cooperate with the Authority; and
				(2)provide, on request of the Federal
			 cochairperson, appropriate assistance in carrying out this Act, in accordance
			 with applicable Federal laws (including regulations).
				(g)Administrative expenses
				(1)In generalAdministrative expenses of the Authority
			 (except for the expenses of the Federal cochairperson, including expenses of
			 the alternate and staff of the Federal cochairperson, which shall be paid
			 solely by the Federal Government) shall be paid—
					(A)by the Federal Government, in an amount
			 equal to 50 percent of the administrative expenses; and
					(B)by the States in the region participating
			 in the Authority, in an amount equal to 50 percent of the administrative
			 expenses.
					(2)State share
					(A)In generalThe share of administrative expenses of the
			 Authority to be paid by each State shall be determined by the Authority.
					(B)No Federal participationThe Federal cochairperson shall not
			 participate or vote in any decision under subparagraph (A).
					(C)Delinquent StatesIf a State is delinquent in payment of the
			 State’s share of administrative expenses of the Authority under this
			 subsection—
						(i)no assistance under this Act shall be
			 furnished to the State (including assistance to a political subdivision or a
			 resident of the State); and
						(ii)no member of the Authority from the State
			 shall participate or vote in any action by the Authority.
						(h)Compensation
				(1)Federal cochairpersonThe Federal cochairperson shall be
			 compensated by the Federal Government at level III of the Executive Schedule in
			 subchapter II of chapter 53 of title V, United States Code.
				(2)Alternate Federal
			 cochairpersonThe alternate
			 Federal cochairperson—
					(A)shall be compensated by the Federal
			 Government at level V of the Executive Schedule described in paragraph (1);
			 and
					(B)when not actively serving as an alternate
			 for the Federal cochairperson, shall perform such functions and duties as are
			 delegated by the Federal cochairperson.
					(3)State members and alternates
					(A)In generalA State shall compensate each member and
			 alternate representing the State on the Authority at the rate established by
			 law of the State.
					(B)No additional compensationNo State member or alternate member shall
			 receive any salary, or any contribution to or supplementation of salary from
			 any source other than the State for services provided by the member or
			 alternate to the Authority.
					(4)Detailed employees
					(A)In generalNo person detailed to serve the Authority
			 under subsection (e)(6) shall receive any salary or any contribution to or
			 supplementation of salary for services provided to the Authority from—
						(i)any source other than the State, local, or
			 intergovernmental department or agency from which the person was detailed;
			 or
						(ii)the Authority.
						(B)ViolationAny person that violates this paragraph
			 shall be fined not more than $5,000, imprisoned not more than 1 year, or
			 both.
					(C)Applicable
			 lawThe Federal
			 cochairperson, the alternate Federal cochairperson, and any Federal officer or
			 employee detailed to duty on the Authority under subsection (e)(5) shall not be
			 subject to subparagraph (A), but shall remain subject to sections 202 through
			 209 of title 18, United States Code.
					(5)Additional personnel
					(A)Compensation
						(i)In generalThe Authority may appoint and fix the
			 compensation of an executive director and such other personnel as are necessary
			 to enable the Authority to carry out the duties of the Authority.
						(ii)ExceptionCompensation under clause (i) shall not
			 exceed the maximum rate for the Senior Executive Service under
			 section
			 5382 of title 5, United States Code, including any applicable
			 locality-based comparability payment that may be authorized under section
			 5304(h)(2)(C) of that title.
						(B)Executive directorThe executive director shall be responsible
			 for—
						(i)the carrying out of the administrative
			 duties of the Authority;
						(ii)direction of the Authority staff;
			 and
						(iii)such other duties as the Authority may
			 assign.
						(C)No Federal employee statusNo member, alternate, officer, or employee
			 of the Authority (except the Federal cochairperson of the Authority, the
			 alternate and staff for the Federal cochairperson, and any Federal employee
			 detailed to the Authority under subsection (e)(5)) shall be considered to be a
			 Federal employee for any purpose.
					(i)Conflicts of interest
				(1)In generalExcept as provided under paragraph (2), no
			 State member, alternate, officer, or employee of the Authority shall
			 participate personally and substantially as a member, alternate, officer, or
			 employee of the Authority, through decision, approval, disapproval,
			 recommendation, the rendering of advice, investigation, or otherwise, in any
			 proceeding, application, request for a ruling or other determination, contract,
			 claim, controversy, or other matter in which, to knowledge of the member,
			 alternate, officer, or employee any of the following persons has a financial
			 interest:
					(A)The member, alternate, officer, or
			 employee.
					(B)The spouse, minor child, or partner of the
			 member, alternate, officer, or employee.
					(C)Any organization (other than a State or
			 political subdivision of the State) in which the member, alternate, officer, or
			 employee is serving as an officer, director, trustee, partner, or
			 employee.
					(D)Any person or organization with whom the
			 member, alternate, officer, or employee is negotiating or has any arrangement
			 concerning prospective employment.
					(2)DisclosureParagraph (1) shall not apply if the State
			 member, alternate, officer, or employee—
					(A)immediately advises the Authority of the
			 nature and circumstances of the proceeding, application, request for a ruling
			 or other determination, contract, claim, controversy, or other particular
			 matter presenting a potential conflict of interest;
					(B)makes full disclosure of the financial
			 interest; and
					(C)before the proceeding concerning the matter
			 presenting the conflict of interest, receives a written determination by the
			 Authority that the interest is not so substantial as to be likely to affect the
			 integrity of the services that the Authority may expect from the State member,
			 alternate, officer, or employee.
					(3)ViolationAny person that violates this subsection
			 shall be fined not more than $10,000, imprisoned not more than 2 years, or
			 both.
				(j)Validity of contracts, loans, and
			 grantsThe Authority may
			 declare void any contract, loan, or grant of or by the Authority in relation to
			 which the Authority determines that there has been a violation of any provision
			 under subsection (h)(4), subsection (i), or sections 202 through 209 of title
			 18, United States Code.
			4.Economic and community development
			 grants
			(a)In generalThe Authority may approve grants to States
			 and public and nonprofit entities for projects, approved in accordance with
			 section 10—
				(1)to develop the infrastructure of the region
			 for the purpose of facilitating economic development in the region (except that
			 grants for this purpose may only be made to a State or local
			 government);
				(2)to assist the region in obtaining job
			 training, employment-related education, and business development;
				(3)to provide assistance to severely
			 distressed and underdeveloped areas; and
				(4)to otherwise achieve the purposes of this
			 Act.
				(b)Funding
				(1)In generalFunds for grants under subsection (a) may
			 be provided—
					(A)entirely from appropriations to carry out
			 this section;
					(B)in combination with funds available under
			 another State or Federal grant program; or
					(C)from any other source.
					(2)Funding priorityNot less than 50 percent of the amount of
			 expenditures approved by the Authority shall support activities or projects
			 that benefit severely and persistently distressed counties and areas.
				(3)Eligible projectsThe Authority may provide assistance, make
			 grants, enter into contracts, or otherwise provide funds to eligible entities
			 in the region for projects that promote—
					(A)business development;
					(B)job training or employment-related
			 education;
					(C)local planning and leadership
			 development;
					(D)basic public infrastructure, including
			 high-tech infrastructure, in distressed counties and isolated areas of
			 distress; and
					(E)any other project facilitating economic
			 development in the region.
					(4)Federal shareNotwithstanding any provision of law
			 limiting the Federal share in any grant program, funds appropriated to carry
			 out this section may be used to increase a Federal share in a grant program, as
			 the Authority determines appropriate.
				5.Supplements to Federal grant
			 programs
			(a)Federal grant program fundingIn accordance with subsection (b), the
			 Federal cochairperson may use amounts made available to carry out this Act,
			 without regard to any limitations on areas eligible for assistance or
			 authorizations for appropriation under any other Act, to fund all or any
			 portion of the basic Federal contribution to a project or activity under a
			 Federal grant program in the region in an amount that is above the fixed
			 maximum portion of the cost of the project otherwise authorized by applicable
			 law, but not to exceed 80 percent of the costs of the project.
			(b)Certification
				(1)In generalIn the case of any program or project for
			 which all or any portion of the basic Federal contribution to the project under
			 a Federal grant program is proposed to be made under this section, no Federal
			 contribution shall be made until the Federal official administering the Federal
			 law authorizing the contribution certifies that the program or project—
					(A)meets the applicable requirements of the
			 applicable Federal grant law; and
					(B)could be approved for Federal contribution
			 under the law if funds were available under the law for the program or
			 project.
					(2)Certification by Authority
					(A)In generalThe certifications and determinations
			 required to be made by the Authority for approval of projects under this Act in
			 accordance with section 10—
						(i)shall be controlling; and
						(ii)shall be accepted by the Federal
			 agencies.
						(B)Acceptance by Federal
			 cochairpersonAny finding,
			 report, certification, or documentation required to be submitted to the head of
			 the department, agency, or instrumentality of the Federal Government
			 responsible for the administration of any Federal grant program shall be
			 accepted by the Federal cochairperson with respect to a supplemental grant for
			 any project under the program.
					6.Local development districts; certification
			 and administrative expenses
			(a)Definition of local development
			 districtIn this section, the
			 term local development district means an entity designated by the
			 State that—
				(1)is—
					(A)(i)a planning district in existence on the
			 date of enactment of this Act that is recognized by the Economic Development
			 Administration of the Department of Commerce; or
						(ii)a development district recognized by the
			 State; or
						(B)if an entity described in subparagraph
			 (A)(i) or (A)(ii) does not exist, an entity designated by the Authority that
			 satisfies the criteria developed by the Economic Development Administration for
			 a local development district; and
					(2)has not, as certified by the Federal
			 cochairperson—
					(A)inappropriately used Federal grant funds
			 from any Federal source; or
					(B)appointed an officer who, during the period
			 in which another entity inappropriately used Federal grant funds from any
			 Federal source, was an officer of the other entity.
					(b)Grants to local development
			 districts
				(1)In generalThe Authority may make grants for
			 administrative expenses under this section.
				(2)Conditions for grants
					(A)Maximum
			 amountThe amount of any
			 grant awarded under paragraph (1) shall not exceed 80 percent of the
			 administrative expenses of the local development district receiving the
			 grant.
					(B)Local shareThe contributions of a local development
			 district for administrative expenses may be in cash or in kind, fairly
			 evaluated, including space, equipment, and services.
					(c)Duties of local development
			 districtsA local development
			 district shall—
				(1)operate as a lead organization serving
			 multicounty areas in the region at the local level; and
				(2)serve as a liaison between State and local
			 governments, nonprofit organizations (including community-based groups and
			 educational institutions), the business community, and citizens that—
					(A)are involved in multijurisdictional
			 planning;
					(B)provide technical assistance to local
			 jurisdictions and potential grantees; and
					(C)provide leadership and civic development
			 assistance.
					7.Distressed counties and areas and
			 nondistressed countiesNot
			 later than 90 days after the date of enactment of this Act, and annually
			 thereafter, the Authority, in accordance with such criteria as the Authority
			 establishes, may designate—
			(1)as distressed counties, counties in the
			 region that are the most severely and persistently distressed and
			 underdeveloped and have high rates of poverty, low per capita income, or high
			 rates of unemployment; and
			(2)as isolated areas of distress, areas
			 located in nondistressed counties in the region that are severely and
			 persistently distressed as documented by comparable statistical
			 measures.
			8.Development planning process
			(a)State development planIn accordance with policies established by
			 the Authority, each State member shall submit a development plan for the area
			 of the region represented by the State member.
			(b)Content of planA State development plan submitted under
			 subsection (a) shall reflect the goals, objectives, and priorities identified
			 in the regional development plan developed under section 3(d)(2).
			(c)ConsultationIn carrying out the development planning
			 process, a State shall—
				(1)consult with—
					(A)local development districts;
					(B)local units of government; and
					(C)institutions of higher learning; and
					(2)take into consideration the goals,
			 objectives, priorities, and recommendations of the entities described in
			 paragraph (1).
				(d)Public participationThe Authority and applicable State and
			 local development districts shall encourage and assist, to the maximum extent
			 practicable, public participation in the development, revision, and
			 implementation of all plans and programs under this Act.
			9.Program development criteria
			(a)In generalIn considering programs and projects to be
			 provided assistance under this Act, and in establishing a priority ranking of
			 the requests for assistance provided by the Authority, the Authority shall
			 follow procedures that ensure, to the maximum extent practicable, consideration
			 of—
				(1)the relationship of the project to overall
			 regional development;
				(2)the per capita income and poverty and
			 unemployment rates and other socioeconomic indicators in an area;
				(3)the financial resources available to the
			 applicants for assistance seeking to carry out the project, with emphasis on
			 ensuring that projects are adequately financed to maximize the probability of
			 successful economic development;
				(4)the importance of the project in relation
			 to other projects that may be in competition for the same funds;
				(5)the prospects that the project for which
			 assistance is sought will improve, on a continuing rather than a temporary
			 basis, the opportunities for employment, the average level of income, or the
			 economic development of the area served by the project; and
				(6)the extent to which the project design
			 provides for detailed outcome measurements by which grant expenditures and the
			 results of the expenditures may be evaluated.
				(b)No relocation assistanceNo financial assistance authorized by this
			 Act shall be used to assist an establishment in relocating from 1 area to
			 another.
			(c)Reduction of fundsFunds may be provided for a program or
			 project in a State under this Act only if the Authority determines that the
			 level of Federal or State financial assistance provided under a law other than
			 this Act, for the same type of program or project in the same area of the State
			 within the region, will not be reduced as a result of funds made available by
			 this Act.
			10.Approval of development plans and
			 projects
			(a)In generalA State or regional development plan or any
			 multistate subregional plan that is proposed for development under this Act
			 shall be reviewed by the Authority.
			(b)Evaluation by State memberAn application for a grant or any other
			 assistance for a project under this Act shall be made through and evaluated for
			 approval by the State member of the Authority representing the
			 applicant.
			(c)CertificationAn application for a grant or other
			 assistance for a project shall be approved only on certification by the State
			 member and Federal cochairperson that the application for the project—
				(1)describes ways in which the project
			 complies with any applicable State development plan;
				(2)meets applicable criteria under section
			 9;
				(3)provides adequate assurance that the
			 proposed project will be properly administered, operated, and maintained;
			 and
				(4)otherwise meets the requirements of this
			 Act.
				(d)Votes for decisionsUpon certification of an application for a
			 grant or other assistance for a specific project under this section, an
			 affirmative vote of the Authority under section 3(c) shall be required for
			 approval of the application.
			11.Consent of StatesNothing in this Act requires any State to
			 engage in or accept any program under this Act without the consent of the
			 State.
		12.Records
			(a)Records of the Authority
				(1)In generalThe Authority shall maintain accurate and
			 complete records of all transactions and activities of the Authority.
				(2)AvailabilityAll records of the Authority shall be
			 available for audit and examination by the Comptroller General of the United
			 States (including authorized representatives of the Comptroller
			 General).
				(b)Records of recipients of Federal
			 assistance
				(1)In generalA recipient of Federal funds under this Act
			 shall, as required by the Authority, maintain accurate and complete records of
			 transactions and activities financed with Federal funds and report on the
			 transactions and activities to the Authority.
				(2)AvailabilityAll records required under paragraph (1)
			 shall be available for audit by the Comptroller General of the United States
			 and the Authority (including authorized representatives of the Comptroller
			 General and the Authority).
				13.Annual reportNot later than 180 days after the end of
			 each fiscal year, the Authority shall submit to the President and to Congress a
			 report describing the activities carried out under this Act.
		14.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated to
			 the Authority to carry out this Act $40,000,000 for each of fiscal years 2008
			 through 2012, to remain available until expended.
			(b)Administrative expensesNot more than 5 percent of the amount
			 appropriated under subsection (a) for a fiscal year shall be used for
			 administrative expenses of the Authority.
			15.Termination of AuthorityThis Act shall have no force or effect on or
			 after October 1, 2012.
		16.Area covered by SouthEast Crescent
			 AuthoritySouthEast Crescent
			 Authority region shall include all parts of the States of Virginia, North
			 Carolina, South Carolina, Georgia, Alabama, Mississippi, and Florida that are
			 not eligible for assistance from the Appalachian Regional Commission or the
			 Delta Regional Authority.
		
